     Case 2:21-cv-00195-RFB-DJA Document 50 Filed 09/03/21 Page 1 of 3



 1   Scott E. Gizer, Esq., Nevada Bar No. 12216
       sgizer@earlysullivan.com
 2   Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
 3   EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
 4   8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
 5   Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
 6
     Kevin S. Sinclair, NV Bar No. 12277
 7     ksinclair@sinclairbraun.com
     SINCLAIR BRAUN LLP
 8   16501 Ventura Blvd, Suite 400
     Encino, California 91436
 9   Telephone: (213) 429-6100
     Facsimile: (213) 429-6101
10
     Attorneys for Defendants
11   FIDELITY NATIONAL TITLE GROUP, INC., CHICAGO
     TITLE INSURANCE COMPANY, and CHICAGO TITLE OF
12   NEVADA, INC.
13   DESIGNATED LOCAL COUNSEL FOR SERVICE OF
     PROCESS ON SINCLAIR BRAUN LLP PER L.R. IA 11-1(b)
14
     Gary L. Compton, State Bar No. 1652
15   2950 E. Flamingo Road, Suite L
     Las Vegas, Nevada 89121
16
                                 UNITED STATES DISTRICT COURT
17
                                           DISTRICT OF NEVADA
18
       HSBC BANK USA, N.A.,                            Case No.: 2:21-CV-00195-RFB-DJA
19
                              Plaintiff,               STIPULATION TO STAY DISCOVERY
20
                      vs.
21
       FIDELITY NATIONAL TITLE GROUP,
22     INC., ET AL.,
23                            Defendants.
24

25
            Plaintiff HSBC Bank USA, N.A. (“HSBC”) and Defendants Fidelity National Title Group,

26
     Inc., Chicago Title Insurance Company ("CTIC"), and Chicago Title of Nevada, Inc. (“Defendants,”

27
     and with HSBC, the “Parties”), by and through their undersigned counsel, stipulate and agree as

28
     follows, subject to the approval of the Court:

                                                1
                     STIPULATION TO STAY CASE PENDING WELLS FARGO II APPEAL
      Case 2:21-cv-00195-RFB-DJA Document 50
                                          49 Filed 09/03/21
                                                   09/02/21 Page 2 of 3



 1          1.      This is one of several a title insurance coverage disputes pending in this district
 2   following an HOA foreclosure sale. CTIC removed this matter from Nevada state court. (ECF No.
 3   1.) HSBC has moved to remand this case. (ECF No. 9.) The Motion for Remand is fully briefed and
 4   awaiting adjudication.
 5          2.      The majority of these cases concern the ALTA 1992 loan policy of title insurance
 6   with form 1 coverage, along with the CLTA 100/ALTA 9 Endorsement and either the CLTA
 7   115.1/ALTA 4 Endorsement or the CLTA 115.2/ALTA 5 Endorsement. One such matter is on
 8   appeal in Wells Fargo Bank, N.A. v. Fidelity National Title Ins. Co., Ninth Cir. Case No. 19-17332
 9   (District Court Case No. 3:19-cv-00241-MMD-WGC) (the “Wells Fargo II Appeal”). The Ninth
10   Circuit has scheduled oral argument in that case for October 20, 2021;
11          3.      Defendants have moved to stay this case until the Wells Fargo II Appeal is decided.
12   (ECF No. 40.) HSBC only opposes Defendants’ Motion to Stay to the extent it believes the Court
13   should not stay resolution of whether removal was proper. Otherwise, HSBC is agreeable to a stay.
14          4.      Defendant’s Motion to Stay is fully briefed and awaiting adjudication. Because
15   Scheduling Order deadlines are continuing to run—including the imminent deadline to disclose
16   experts—the parties agree that discovery should be stayed until the Court has an opportunity to
17   substantively rule on the Motion for Stay and/or Motion for Remand.
18          NOW THEREFORE, the Parties, by and through their undersigned counsel, hereby
19   stipulate and agree as follows:
20          1. Discovery between the Parties in the instant action shall immediately be STAYED until
21               the Court adjudicates the Motion to Stay and/or Motion for Remand.
22          2. Each of the Parties shall be excused from responding to any now-outstanding discovery
23               requests propounded by the other until after the stay is lifted.
24          3. The scheduling order previously entered in this action shall be hereby VACATED. If
25               the Court denies the Motion to Stay, the parties will confer and submit a new scheduling
26               order within 30 days from the order denying the motion.
27   //
28   //

                                                2
                     STIPULATION TO STAY CASE PENDING WELLS FARGO II APPEAL
     Case 2:21-cv-00195-RFB-DJA Document 50 Filed 09/03/21 Page 3 of 3



 1         4. By entering into this stipulation, none of the Parties is waiving its right to subsequently
 2             move the Court for an order lifting the stay in this action.
 3
     Dated: September 2, 2021                      WRIGHT, FINLAY & ZAK
 4

 5                                                 By:    /s/-Darren T. Brenner
                                                         DARREN T. BRENNER
 6                                                       Attorneys for Plaintiff
                                                         HSBC BANK USA, N.A.
 7
     Dated: September 2, 2021                      SINCLAIR BRAUN LLP
 8

 9                                                 By:     /s/-Kevin S. Sinclair
                                                         KEVIN S. SINCLAIR
10
                                                         Attorneys for Defendants
                                                         FIDELITY NATIONAL TITLE GROUP,
11
                                                         INC., CHICAGO TITLE INSURANCE
                                                         COMPANY, and CHICAGO TITLE OF
12
                                                         NEVADA, INC.
13

14   IT IS SO ORDERED.

15         Dated this
         DATED   this _____ day
                      3rd day ofofSeptember
                                   _____________,
                                            2021. 2021.
16                                                _______________________________________
                                                   UNITED     STATES DISTRICT JUDGE OR
                                                   Daniel J. Albregts
17                                                 MAGISTRATE     JUDGE Judge
                                                   United States Magistrate
18

19

20

21

22

23

24

25

26

27

28

                                              3
                   STIPULATION TO STAY CASE PENDING WELLS FARGO II APPEAL
